Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/26/2020 in which claims 25-28 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled The amended claimed limitations:
 “receiving an accept message from a core network, wherein the accept message includes a first information, and the first information is information indicating that the transmission and/or reception of a user data of the UE becomes impossible in a case that the UE connects to a base station apparatus other than a serving base station apparatus…  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/slgApplication No.: NEWDocket No.: 1152-0475PUS I Page 4 of 6storing the first information;
 receiving a message including a second information from the core network in an update procedure, wherein the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station apparatus; and 
updating the first information into the second information in the update procedure” in claims 25-26 and 
“the transmission and/or reception circuitry is configured to transmit an accept message to a User Equipment (UE), the accept message includes a first information, the first information is information indicating that the transmission and/or reception of a user data of the UE becomes impossible in a case that the UE connects to a base station apparatus other than a serving base station apparatus…the transmission and/or reception circuitry is further configured to transmit a message including a second information to the UE in an update procedure, the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station apparatus, and the controller is further configured to update the first information into the second information in the update procedure” 
in claims 27-28 are not clearly described in the specification as originally filed and this constitute new matter. For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention. 
Appropriate correction is required. Applicant is also required to indicate page/paragraphs of the applicant’s specification that teach the above claimed limitation in order for the rejection to be withdrawn.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lair et al., (US 2015/0358898), (hereinafter Pan) in view of Nylander et al., (US 2009/0092097), (hereinafter, Nylander).
Regarding claims 25-26, Lair discloses a User Equipment (UE)/method comprising:
 a controller; and transmission and/or reception circuitry,
 wherein the transmission and/or reception circuitry is configured to receive an accept message from a core network (= NAS module 97 of the MME rejects a request and informs mobile telephone 3 about Operator Determined Barring (ODB) in place, see, [0098 and 0071]),
 the accept message includes a first information, the first information is information indicating that the transmission and/or reception of a user data of the UE becomes impossible in a case that the UE connects to a base station apparatus other than a serving base station apparatus (= NAS module 97 of the MME rejects a request and informs mobile telephone 3 about Operator Determined Barring (ODB) in place, see, [0098]; and module 97 generates and sends an “Attach Reject” message including an appropriate rejection cause, see [0099]),
 the controller is configured to store the first information (= module 97 might also include in the “Attach Rejection” a list of barred/or allowed APNs, see [0099-100]).
Lair explicitly fails to disclose the claimed limitations of:
 “the transmission and/or reception circuitry is further configured to receive a message including a second information from the core network in an update procedure,
the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station 
However, Nylander, which is an analogous art, equivalently discloses the claimed limitations of: 
“the transmission and/or reception circuitry is further configured to receive a message including a second information from the core network in an update procedure (= method to perform relocation of UE 130 from a source macro base station MBS 130 to a target femto base station FBS 120, see [0128];  UE 130 receives command from MBS 110, see [0129]),
the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station apparatus (= if the command is to relocate due to access being granted then, the UE 130 performs relocation, see [0129]), and
 the controller is further configured to update the first information into the second information in the update procedure”(= UE 130 updates the white list if the command is to update the white list, see [0129-0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nylander with Lair for the benefit of achieving a communication system that relocates device in the system thereby enhancing capacity of the network. 

Regarding claims 27-28, Lair discloses a core network apparatus comprising:
 (= NAS module 97 of the MME rejects a request and informs mobile telephone 3 about Operator Determined Barring (ODB) in place, see, [0098 and 0071]), the accept message includes a first information, the first information is information indicating that the transmission and/or reception of a user data of the UE becomes impossible in a case that the UE connects to a base station apparatus other than a serving base station apparatus (= NAS module 97 of the MME rejects a request and informs mobile telephone 3 about Operator Determined Barring (ODB) in place, see, [0098]; and module 97 generates and sends an “Attach Reject” message including an appropriate rejection cause, see [0099]).
Lair explicitly fails to disclose the claimed limitations of:
 “the transmission and/or reception circuitry is further configured to transmit a message including a second information to the UE in an update procedure, the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station apparatus, and the controller is further configured to update the first information into the second information in the update procedure”. 
However, Nylander, which is an analogous art, equivalently discloses the claimed limitations of:
the transmission and/or reception circuitry is further configured to transmit a message including a second information to the UE in an update procedure (= method to perform relocation of UE 130 from a source macro base station MBS 130 to a target femto base station FBS 120, see [0128];  UE 130 receives command from MBS 110, see [0129]), the second information is information different from the first information, and information indicating that the transmission and/or reception of a user data of the UE is possible in a case that the UE connects to a base station apparatus other than a serving base station apparatus (= if the command is to relocate due to access being granted then, the UE 130 performs relocation, see [0129]), and
 the controller is further configured to update the first information into the second information in the update procedure”(= MBS 110 send command to update the white list the UE 130, see [0152]; and UE 130 updates the white list if the command is to update the white list, see [0129-0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nylander with Lair for the benefit of achieving a communication system that relocates device in the system thereby enhancing capacity of the network. 

                                                CONCLUSION 
8.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).

         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.